DETAILED ACTION

Election/Restrictions
Claim 10 has been amended to depend from claim 1, thus method claims 10-13 have been considered and examined as presented below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz et al., US Patent Application Publication 2018/0352988A1.
Regarding claim 1, considering the embodiment of figure 4, Oritiz may very well disclose every limitation of the claim, including a package receiving device comprising a casing 201 having an opening formed in an upper surface thereof; a placement table (including 204) configured to move up and down between a raised position at which the placement table is located at the upper surface opening of the casing and a lowered position at which the placement table is located inside the casing; a first drive unit (is inherent) configured to move the placement table between the raised position and the lowered position; a lid member 202 configured to move between an opening position at which the lid member opens the upper surface opening of the casing and a closing position at which the lid member closes the upper surface opening of the casing; and a control unit (figure 3) configured to control the first drive unit such that a package placed on the placement table is housed inside the casing, by moving the placement table from the raised position to the lowered position from an initial state where the placement table is located at the raised position 
Regarding claim 1, although strongly suggested, and perhaps reasonably considered disclosed in Ortiz (see electromechanical hardware element 108 of the embodiment of figure 1, as well as [0022] of the specifications), Ortiz does not explicitly disclose a second drive unit configured to move the lid member between the opening position and the closing position as claimed.  However, such arrangement would merely constitutes including similar electromagnetic hardware to 108, from figure 1, into the embodiment of figure 4, for the purpose of enabling the desired automated operation of the invention.  It would have been obvious to one having ordinary skill in the art to have included in the design of the embodiment of figure 4 of Ortiz the same or similar electromechanical hardware structure, thereby achieving the claimed operation, for the purpose of enabling the desired automated operation of the invention, as shown in the embodiment of figure 1 of Ortiz.
Regarding claim 2, although Ortiz does provide the teaching of an object detection unit, including 123, which includes sensor means for purposes of security, Ortiz does not appear to explicitly teach each of the limitations of a package detection unit configured to detect placement of a package on the placement table when the package is placed on the placement table, wherein when placement of a package on the placement table is detected by the package detection unit in the initial state where the placement table is located at the raised position and the lid member is located at the opening position, the control unit controls the first drive unit and the second drive unit such that the placement table is moved from the raised position to the lowered position and the lid member is subsequently moved from the opening position to the closing position, as claimed.  However, the examiner serves Official Notice that the general concept of providing package detection means for triggering the claimed type of operation is very old and well known in the art of article or package handling, for the purpose of providing the ability to receive and conceal the product or article by automation.  It would have been obvious at the time the invention was made for one having ordinary skill in the art to have modified the device of Ortiz in such a manner, for the purpose of providing the ability to receive and conceal the product or article by automation, as generally known in the art.  
Regarding claim 3, a communication unit (including 122) configured to receive at least a signal from an external device, wherein when the control unit receives a package delivery command from the external device via the communication unit, the control unit controls the first drive unit and the second drive unit such that the placement table is moved from the raised position to the lowered position and the lid member is subsequently moved from the opening position to the closing position, is obvious to the embodiments of Ortiz.
Claim 4 is rejected with the same or similar reasoning as claim 2. 
Regarding claim 5, although details of the means of rotation for the lid are not clearly disclosed by Ortiz, the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well.  It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well.
Regarding claim 6, see [0012].
Regarding claim 7, see [0017].
Regarding claim 8, although Ortiz does disclose the use of camera means for security, Ortiz does not explicitly teach the use of facial recognition technology as claimed. However, the examiner serves Official Notice that the use of facial recognition technology for authentication access is very old and well known in the art, for providing effective as well as convenient means for gaining authorized access.  It would have been obvious for one having ordinary skill in the art to have modified the device of Ortiz in this way to include such technology, for the purpose of providing effective as well as convenient means for gaining authorized access.  
Regarding claim 9, see [0017].
The method of claims 10-13 are obvious to the design of Ortiz (see the above rejections). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675